ON REHEARING.
MOORE, J.
For the reasons stated in our previous opinion herein handed down on the 25th of January, 1909, it is now ordered, adjudged and decreed that the judgment appealed from be and the same is hereby set aside, avoided and reversed, and it is further ordered, adjudged and decreed that the rule herein sued out on the 30th of January, 1908, by James Murry, individually and as guardian' of the minors Edna Josephine and James Murry Westly Trelor; of Mrs. Emma Caillouet, widow of William James Murry, and the duly qualified guardian of the minors Edgar Samuel Murry and Robert James Murry; of Mrs. Mary Ellen Murry, widow of Richard Egan and of Samuel Til-den Murcy, be and the same is hereby maintained and accordingly the defendant in said rule to-wit: Arthur McCauley be and he is hereby ordered, commanded and condemned to comply with his agreement to purchase the property fully described in said rule; to sign the act of sale therefor and to pay the agreed price of sale, to-wit, the sum of seventeen hundred ($1,700) dollars cash.
The costs of court, below and on appeal, are decreed against the said Arthur McCauley.